Citation Nr: 0608907	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  02-05 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent 
for low back strain.

2. Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities 
(TDIU).

3. Entitlement to an effective date earlier than September 
20, 2000, for the assignment of a 40 percent disability 
rating for low back strain


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1983 to 
July 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from  an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Chicago, Illinois 
Regional Office (RO) which, in pertinent part, granted the 
veteran an increased evaluation, from 20 percent disabling to 
40 percent disabling, for his service-connected low back 
strain, effective from September 20, 2000.  This 
determination also denied the veteran entitlement to a TDIU.  

In May 2003, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
acting Veterans Law Judge.  A transcript of that testimony 
has been associated with his claims file.

This case was previously before the Board and, in October 
2003, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review. 

Subsequent to the most recent supplemental statement of the 
case in August 2005, additional medical evidence was received 
at the RO.  However, the Board notes that this evidence was a 
duplicate of medical evidence that had been previously 
considered.  Therefore, an additional supplemental statement 
of the case is not required, and the Board may proceed with 
review of the veteran's claim.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).



FINDINGS OF FACT

1.  The service-connected lumbar strain is productive of no 
more than severe impairment with complaints of pain and 
limitation of motion without associated significant 
neuropathy.

2.  Service connection is in effect for low back strain, 
rated 40 percent disabling; sinusitis, rated 30 percent 
disabling; bronchial asthma, rated 30 percent disabling; 
allergic rhinitis, rated noncompensably disabling; and 
postoperative lipoma of the left shoulder, rated 
noncompensably disabling.  The combined evaluation is 70 
percent.

3.  The veteran has occupational experience as an office 
manager/administrator and livery person.  He is a college 
graduate.  

4.  The competent and probative evidence does not show that 
the veteran's service-connected lumbosacral spine disability, 
sinusitis, bronchial asthma, allergic rhinitis, and left 
shoulder lipoma are of sufficient severity as to prevent him 
from engaging in some form of substantially gainful 
employment consistent with his education and occupational 
experience.  

5. Increased impairment of the service-connected low back 
disorder sufficient to sustain a 40 percent evaluation was 
not factually ascertainable within the one year period prior 
to September 20, 2000 the date of receipt of the veteran's 
reopened claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 
40 percent for postoperative residuals lumbosacral strain 
with disc disease have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2001 and 2002); 38 C.F.R. § 4.124(a), Diagnostic 
Codes 5237, 5243 (2005).

2.  The requirements for a total compensation rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2005).

3.  An effective date earlier than September 20, 2000 for a 
40 percent evaluation for low back strain is not warranted.  
38 U.S.C.A. §§ 5107, 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                       Veterans Claims Assistance Act of 2000 
(VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letter 
dated in February 2004 complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claims preceded the 
enactment of VCAA, thereby precluding the possibility of 
providing such notice in this time frame.     

The Board concludes that the discussions in the RO rating 
decision, statements of the case (SOCs) supplemental 
statements of the case (SSOCs), and the February 2004 VCAA 
letter informed the veteran of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.  Specifically, the Board concludes 
that the RO decision, SOCs, SSOCs and the above noted letter 
informed him why the evidence on file was insufficient to 
grant the claims; what evidence the record revealed; what VA 
was doing to develop the claims; and what information and 
evidence was needed to substantiate his claims.  The VCAA 
letters specifically informed him of what he should do in 
support of the claims, where to send the evidence, and what 
he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his claims.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Factual Background

Service connection for a history of a low back strain was 
established by an RO rating action dated in October 19991 on 
the basis of a diagnosis of mechanical low back strain with 
slight scoliosis in service and complaints of chronic low 
back pain and radiological findings of levoscoliosis on his 
initial post service VA examination in September 1991.  This 
disorder was rated as noncompensably disabling under 
Diagnostic Code 5295 of VA's Schedule for Rating Disabilities 
(Rating Schedule), effective from July 1991.

On a VA examination in February 1995, examination of the low 
back revealed a very tender paraspinal muscle mass 
bilaterally, extending from the pelvis, about two-thirds of 
the way up the thorax.  There was a significant paraspinal 
muscle spasm bilaterally in the lumbar area.  The veteran was 
able to flex his back to only 40 degrees and rotate it to 10 
degrees, left and right.  He could not extend his back beyond 
the upright position, and could tilt his back to the right 
and left only four to five degrees.  All significant movement 
of the low back was limited by pain and discomfort.  
Osteoarthritis of the lumbosacral spine with chronic low back 
strain and radiculopathy was the diagnosis.

Based on the above examination findings, the disability 
evaluation for the veteran's service-connected low back 
disorder was increased from noncompensable to 20 percent 
disabling, effective from January 1995.

A Statement in Support of Claim (VA Form 21-4138) alleging 
that the veteran's service-connected disabilities were 
getting worse was received by the RO on September 20, 2000.

Received thereafter was a report of a March 2000 VA MRI of 
the lumbar spine, which was interpreted to reveal scoliosis 
with degenerative changes and disc bulges at both L4-L5 and 
L5-S1.

The veteran was afforded a VA examination in December 2000.  
The veteran informed his examiner that his back pain has 
become worse over the last year.  He also reported shooting 
pain radiating down both legs as well as occasional numbness 
and tingling.  On physical examination, the veteran had 
lumbar vertebral and paravertebral tenderness.  Flexion of 
the back was from 0 to 15 degrees with limiting pain at 5 
degrees.  Extension was from 0 to 5 degrees with limiting 
pain at 5 degrees.  Right lateral rotation was from 0 to 5 
degrees with limiting pain at 5 degrees.  Left lateral 
rotation was from 0 to 5 degrees with limiting pain at 5 
degrees.  The veteran was unable to walk on his heels and 
toes.  Straight leg raise on the right was positive at 10 
degrees and 20 degrees on the left.  Lower extremity motor 
strength on the left was 5/5, on the right, hip flexion was 
3-4/5 and the rest was 5/5.  Sensation in the lower extremity 
was intact.  Deep tendon reflexes were intact.  The examiner 
noted, with respect to the veteran's gait, that he had 
difficulty walking, secondary to pain.  Scoliosis with 
associated degenerative changes with disc bulging at L2-L3 
and L4-L5 with extension to the right neural foramen at L5-S1 
was the diagnosis.  The examiner opined that at this time, 
due to his back condition, the veteran would be precluded 
from heavy lifting of anything over 20 pounds.  He stated 
that the veteran could not sit for a prolonged period of time 
more than 20 minutes or stand or walk for a prolonged period 
of time more than 10 minutes.  He added, however, since he 
can perform desk type work, he is not unemployable.     

An RO rating decision in August 2001 increased the disability 
evaluation for the veteran's service-connected low back 
strain from 20 percent disabling to 40 percent disabling 
under Diagnostic Code 5295, effective from September 20, 
2000.

An MRI of the lumbar spine on April 2002 was interpreted to 
reveal degenerative levorotatory scoliosis of the lumbar 
spine with degenerative disc disease and disc bulges 
throughout the lumbar spine.  Associated right lateral 
subligamentous herniation at L2-3 with bilateral foraminal 
stenosis was also demonstrated.

A VA neurological consultation dated in July 2002 notes that 
the veteran has low back pain radiating to both lower 
extremities.  It further notes that the veteran has MRI 
documentation of degenerative joint disease and 
subligamentous disk herniation.  It also notes that the 
veteran has degenerative spinal scoliosis and levoscoliosis.  
Physical examination revealed a rigid spine with 
levoscoliosis and marked paraspinal spasms.  The veteran was 
able to bend forward to 60 degrees at the lumbar level.  
There was a positive straight leg raise at 60 degrees on the 
right lower extremity and at 70 degrees on the left lower 
extremity.  Deep tendon reflexes were symmetrical.  Severe 
lumbago associated with levoscoliosis and radicular signs 
were the diagnostic impression.       


In October 2002, the veteran's Vocational Rehabilitation 
Counselor noted that the veteran has been provided a program 
of services, which included an amendment to his initial IWRP 
(Individualized Written Rehabilitation Plan) to include 
further training for a bachelor's degree and two extensions 
of benefits to complete the objectives of an amended IWRP and 
achieve employability.  He noted that upon completion of his 
training, the veteran had been provided a number of 
employment service opportunities, to which he participated 
minimally or failed to participate at all.  She further 
observed that the veteran has been working for at least 60 
days at a funeral home where his job includes office 
management/administration including computer maintenance.  It 
was concluded that the veteran was considered employed in a 
position compatible with his IWRP and thus rehabilitated.

When seen at the neurosurgery clinic in February 2003, it was 
noted that the veteran's low back pain and lower extremity 
pain are seen to worsen/improve together.  On physical 
examination, motor strength was 5/5 in the lower extremities.  
Sensory was intact.  Deep tendon reflexes were symmetric.  
There was negative straight leg raising.  The veteran was 
able to stand on his toes and heels.

At his hearing in May 2003, the veteran asserted that his low 
back symptomatology had gotten worse and complained of muscle 
spasms, feelings of numbness, and pain on a daily basis.  The 
veteran testified that he has been unemployed for nearly 10 
years.  He said that he had worked on a part-time basis while 
attending school between April 1998 and May 1999. He 
indicated that the work as a computer lab technician was a 
part-time position for people with disabilities, but he had 
to leave the job when he graduated from the school. The 
veteran further testified that after finishing college in 
1999 he applied for several State and Federal positions, but 
had not yet heard anything. He stated he did this to satisfy 
the requirements of vocational rehabilitation.  He said that 
due to impending back surgery and an anticipated lengthy 
recovery period he is not currently seeking employment 
opportunities.  The veteran also testified as to his belief 
that he is entitled to an earlier effective date for the 
award of a 40 percent disability rating for his back 
disorder.

In August 2003, the veteran was referred to a VA Pain Clinic 
for possible steroid injection.  It was noted that the 
veteran's pain was 8/10 and not well controlled with his 
current regimen.  The veteran reported that the pain radiates 
down his legs and into his feet.  It was noted that the 
veteran's doctor was considering surgery for the veteran's 
back but first wanted to see if the veteran's pain can be 
managed without surgery.  It was noted that the veteran was 
currently unemployed due to his back pain.  His last job was 
reportedly in a funeral home.  It was also reported that he 
could no longer do the lifting that is required for the job.  
It was also noted that the veteran was beginning a Master's 
program in the fall and was hoping to get a job in computer 
science but worried that he would not be able to sit for long 
periods of time.  The veteran was scheduled for caudal 
steroid injection in September 2003.

When seen in October 2003 for follow-up evaluation of the 
efficacy of the caudal injection he received in September, 
the veteran reported no relief from his pain.  He rated his 
pain as 6/10 and constant.  He said it was worse with 
movement.

In November 2003, the veteran presented for follow-up at the 
VA pain clinic and was noted to presently be taking naproxen 
500mg BID and acetaminophen during the day.  He reportedly 
tolerates a base level of pain at 6/10 with these 
medications.  On examination, the veteran's spine was noted 
to have a curvature to the right.  On bending over the 
veteran's right back was elevated relative to the left back.  
There was no costovertebral tenderness.  The veteran was able 
to bend over sufficiently for his fingertips to reach the 
patella of the lower extremities.  In the supine position the 
veteran was able to lift his legs approximately seven inches 
off the table with tenderness at the lower back.  Lumbar 
radiculopathy by symptoms and MRI was the diagnostic 
assessment.  The examiner stated that he thought a second 
caudal injection would be of little benefit.

In a letter dated in March 2004, the veteran's former 
employer, a funeral home director, stated that due to the 
veteran's service connected and non-service connected 
disabilities, he was found unable to perform the duties of 
his employment.  It was noted that the veteran had been 
employed from September 1991 to June 2000.

On a VA examination in May 2004, the veteran complained of a 
significant amount of upper lumbar pain that radiates into 
both lower extremities down into the ankles.  The veteran was 
noted on examination to have a slight antalgic gait.  On 
range of motion testing, forward flexion of the lumbar spine 
was to 70 degrees limited by pain and stiffness. Extension 
was to 20 degrees limited by pain and stiffness in the upper 
lumbar region at 20 degrees.  The veteran was able to right 
and left lateral bend to 25 degrees to each side and was 
limited by pain and stiffness.  He was able to rotate each 
side to 30 degrees, further limited by pain and stiffness.  
The examiner noted that ranges of motion during active, 
passive, and repetitive movements were the same.  There was 
no limitation due to weakness, fatigability, incoordination 
or flare-ups.  The examiner stated that there was no effect 
on usual occupation.  Examination of the spine showed a mild 
left-sided scoliosis; however the veteran's shoulders and 
pelvis appeared to be at level.  There was no significant 
muscle spasm present.  There was some mild tenderness to 
palpation along the lumbar region in the paraspinal 
musculature.  

On examination of the lower extremities, there was 5/5 
quadriceps, hamstrings, dorsiflexion, plantar flexion and 
extensor hallucis longus.  His sensation in the L3-S1 nerve 
distribution appeared to be grossly intact, bilaterally.  
There was a slight decreased deep tendon reflex of the right 
patella when compared to the left.  He was 2+ on the left and 
1+ on the right.  There was positive straight leg raise both 
in the seated and supine position.  The examiner noted the 
veteran's previous MRI findings.  Disc herniation with 
radiculopathy was the diagnostic impression.  The examiner 
stated that the veteran's loss of range of motion was 
moderate.  He stated that it is difficult to state how much 
of this is related to his service-connected low back strain 
noting that usually low back strains are not related to disc 
herniations and radicular-type symptoms.  The examiner added 
that the veteran does not have any significant muscle spasm, 
but does have pain and stiffness with forward bending.  The 
examiner further stated that he did not see any unilateral 
loss of the lateral spine motion in the standing position.  
He noted that there was some listing of the spine.  There was 
no incoordination seen or significant disability manifested 
by weakened movement.  The examiner noted that with herniated 
discs, it is often that pain could be manifested by movement 
of the lumbar spine, which is currently present.  He stated 
that usually with this type of activities once the disc 
herniation is decreased in inflammation or removed surgically 
that return to normal work status is possible.  He concluded 
that the veteran should be able to perform desk type 
activities.

An MRI of the lumbar spine in May 2004 was interpreted to 
reveal degenerative disc disease with herniations throughout 
the lumbar spine with no significant central stenoses and 
bilateral foraminal stenoses.

In June 2004 the veteran was afforded a neurosurgery 
consultation.  It was noted that the veteran's primary 
complaint was constant back pain.  On physical examination 
motor strength was full in the upper and lower extremities, 
bilaterally.  

A Physical Therapy note dated in October 2004 records that 
the veteran has a history of chronic low back pain and had 
been referred for outpatient rehabilitation.  On physical 
examination, the veteran was noted to have some tightness and 
slightly diffuse tenderness over the low back.  The veteran 
was unable to reach his knees upon bending over due to 
increased back discomfort.  There was also back discomfort 
with lateral bending but no significant discomfort with 
extension.  In the lower extremities, the veteran was noted 
to have good joint mobility and strength on both sides.  Knee 
jerks were 2+ on the left side and absent on the right.  
There was no antalgic gait.  The veteran was discharged from 
outpatient physical therapy in January 2005.  It was noted 
that presently the veteran felt much better except for some 
residual "ache" in the lower back.  It was noted that there 
was some tightness over the lower back but no muscle spasms 
and that the veteran was able to bend over without any 
significant discomfort.

In May 2005, the veteran was also afforded a VA examination 
for individual unemployability.  The examiner noted with 
respect to the veteran's service-connected sinusitis and 
allergic rhinitis, that the veteran is being followed by a VA 
ENT clinic and that a CAT scan in June 2004 showed a left 
maxillary sinus polyp as well as septal deviation of mild 
degree and left maxillary sinusitis.  The veteran reported 
that his symptoms include nasal congestion, post nasal drip 
that occurs year round but worse in the fall and spring.  He 
said that these symptoms are present on a daily basis in 
addition to frontal headaches on an average of once per week.  

The examiner stated that the veteran has had asthma since 
1995 that has been gradually worsening with baseline dyspnea 
and exertion at one block or climbing 10 stairs.  His flare-
ups surface on the average of once a week.  The examiner 
noted that the veteran's last chest x-ray was in July 2004 
and that this was interpreted as compatible with a mild 
interstitial infiltrate.  He also noted that pulmonary 
function testing in March 2002 revealed normal spirometry 
with a mild decrease in carbon monoxide diffusing capacity.  

The examiner stated that the veteran injured his lumbar spine 
falling from a truck and is currently being followed in the 
Neurology Clinic.  He noted that the veteran had undergone a 
course of Physical Therapy with mild improvement in his 
symptoms.  In general however he has continuous pain in the 
low back at a level of 8 out of 10 in intensity on a daily 
basis.  It was noted that the veteran's pain is provoked to 
worsen by walking one block, sitting for 20 minutes or 
greater, standing for 20 minutes or greater, lifting or 
carrying more than 20 pounds or by lying on his back at 
night.  

The examiner also noted the veteran's report of a lipoma of 
the left shoulder that was removed successfully without 
reoccurrence.  The veteran was also noted to have a residual 
scar that is presently asymptomatic.  

On physical examination the veteran had moderate tenderness 
over both frontal sinuses and mild tenderness over the 
maxillary sinuses bilaterally.  Turbinates and nasal mucosa 
appeared to be mildly inflamed.  The oropharynx was without 
lesion.  Examination of the lungs revealed no respiratory 
distress.  Breath sounds were slightly diminished throughout 
both lung fields, wheezing, rales and rhonchi were not 
audible.  

Examination of the low back revealed mild levoscoliosis with 
about a 15 percent curvature.  The upper lumbar area was 
moderately tender to palpation.  There was mild to moderate 
paraspinal spasm.  The veteran could tilt his low back from 
0-20 degrees on the right and left with pain occurring at 20 
degrees.  He could rotate from 0-20 degrees from right and 
left with pain occurring at 20 degrees.  He could extend from 
0 to 20 degrees with pain occurring at 20 degrees and flex 
antegrade 80 degrees with pain occurring at 80 degrees.  The 
examiner stated that active and passive range of motion is 
not affected by repetition.  He also stated that there was no 
limitation due to weakness, fatigue, coordination, or flare-
ups noted.  On neurologic examination, motor strength was 5/5 
in upper and lower extremities.  Sensory examination was 
normal in the upper and lower extremities.  There were no 
pathological reflexes or cerebella signs.  Gait and station 
appeared to be normal.  Deep tendon reflexes were 1+ and 
symmetrical throughout the upper and lower extremities.  

In summary, the May 2005 examiner noted that the veteran's 
pulmonary function test results appear normal.  He opined 
that the veteran is employable.  He stated that occupational 
activities should be restricted to those that can be done in 
a seated position allowing for frequent work breaks.

Analysis

Low Back Strain

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

More over, pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, but 
that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2004).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare- ups." 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2004).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The RO has rated the veteran's service- connected lumbar 
spine disability as 40 percent disabling under 38 U.S.C.A. § 
4.71a, Diagnostic Codes 5295 [lumbosacral strain], as 
effective prior to September 26, 2003. 

The Board notes that during the course of this appeal the 
regulations for rating disabilities of the spine were twice 
revised effective September 23, 2002, and effective September 
26, 2003. See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent or 
direction from the VA Secretary to the contrary.  The veteran 
is entitled to the application of the version of the 
regulation that is most favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied prior to the effective date of the new criteria.  
See VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to September 23, 2002, the Rating Schedule provided 
evaluations for lumbosacral strain when the disorder is shown 
to be slight with subjective symptoms only (0 percent), with 
characteristic pain on motion (10 percent), with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position (20 percent), with a severe 
disability manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space (40 percent). A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(effective before and after September 23, 2002).

Prior to September 23, 2002, the Rating Schedule provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 23, 2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59. See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995). VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2003). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded." 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

With respect to the application of the criteria in effect 
prior to September 23, 2002, the Board notes that the 
currently assigned 40 percent evaluation is the maximum 
rating available under Diagnostic Codes 5292 and 5295 
(pertaining to limitation of motion in the lumbar spine and 
lumbosacral strain).  Consequently, those codes need not be 
discussed further.  However, a higher rating (60 percent) is 
potentially available under former Diagnostic Code 5293 
(pertaining to intervertebral disc syndrome).

Under the old criteria for intervertebral disc syndrome a 
higher rate of 60 percent is available when there is 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasms, absent 
ankle jerks, or with neurological findings appropriate to the 
site of the diseased disc and with little intermittent 
relief.  38 C.F.R. Part 4, Code 5293.  A precedent opinion of 
VA's Office of General Counsel, VAOPGCPREC 36-97 (1997), held 
that Diagnostic Code 5293 involves loss of range of motion 
because the nerve defects and resulting pain associated with 
the injury to the sciatic nerve may cause limitation of 
motion of the cervical, thoracic, or lumbar vertebrae.  

In this case the veteran does not have pronounced low back 
disability on a neurological basis.  Notably the most 
probative evidence in this case, i.e., the most recent 
results of competent medical evaluations are negative for 
objective evidence of any symptoms compatible with sciatic 
neuropathy, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc.  Specifically, 
while positive straight leg raises were noted on VA 
examination in July 2002 and May 2004, deep tendon reflexes 
were symmetrical or only slightly decreased.  Furthermore, on 
examinations in December 2000, February 2003, May 2004, and 
May 2005, the veteran's motor strength in the lower 
extremities was essentially normal and sensory deficits were 
not demonstrated.  Furthermore, there is no loss of muscle 
tone or power in the lower extremities, indicating that the 
veteran has little or no muscle deficits attributable to the 
service-connected back disorder.  Other clinical findings 
were essentially unremarkable for any evidence of disc 
pathology.  

The examiner noted on the most recent VA examination in May 
2005 that the veteran's sensory examination in the lower 
extremities was normal and that motor strength was 5/5.  
Furthermore, pain demonstrated by the clinical findings, 
while limiting movement in all planes, is not so disabling 
that it is consistent with a pronounced intervertebral disc 
syndrome.  In this regard, we observe that VA examinations 
have indicated that the veteran is able to perform sitting, 
standing and walking movements although such movements are 
limited to the amount of time they can be maintained at any 
one position.  In essence, the veteran's low back disability 
is primarily manifested by pain and limitation of motion, 
which the Board finds to be no more than severely disabling.

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months. A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months, and a 10 percent rating is assigned with the 
incapacitating episodes having a total duration of at least 1 
week, but less than 2 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002).

Under the new criteria of Diagnostic Code 5243, effective 
September 26, 2003, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees, but not greater than 
30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent rating is warranted for forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.  

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion of 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Under the new criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating for disease and injuries of the 
spine (outlined above) or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides that a 40 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months.  A 60 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).  

In this case, the rating criteria effective prior to 
September 2002 or either of the revised rating criteria noted 
above may apply, whichever are most favorable to the veteran, 
although the revised rating criteria are only applicable 
since their effective dates.  VAOPGCPREC 3-2000.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Mild incomplete paralysis of the sciatic nerve warrants a 
10 percent rating.  A 20 percent rating requires moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating requires severe 
incomplete paralysis with marked muscular atrophy.  An 
80 percent rating requires complete paralysis.  When there is 
complete paralysis, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124(a), Diagnostic Code 8520.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes. These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain). 38 C.F.R. § 
4.71a, The Spine (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  

Under Diagnostic Code 5293, effective September 2002, a 
rating for the veteran's service-connected intervertebral 
disc syndrome higher than the currently assigned 40 percent 
is possible based on separate evaluations under orthopedic 
and neurologic codes, or incapacitating episodes.  The recent 
VA examinations do not show a history of incapacitating 
episodes having a total duration of at least 6 weeks, during 
the past 12 months.  Thus the criteria for a 60 percent 
rating have not been met.  

With respect to the orthopedic impairment, the recent VA 
examination in May 2004 showed impairment in the range of 
motion of the lumbar spine with flexion to 70 degrees, 
extension to 20 degrees, lateral flexion to 25 degrees and 
rotation to 30 degrees.  At the time of the examination in 
May 2005 flexion of the lumbar spine was to 80 degrees, 
extension to 20 degrees, lateral flexion to 20 degrees and 
rotation to 20 degrees.  These findings show no more than 
slight limitation of motion of the lumbar spine, warranting a 
10 percent rating under Diagnostic Code 5292. 

In terms of the neurological manifestations, during the VA 
examination in May 2004, the veteran reported radiating pain 
in the lower extremities.  The examination showed a probable 
reduction in sensation bilaterally.  However, there was no 
significant muscle spasm, no impairment in motor strength or 
sensory deficits.  Additionally, on VA examination in May 
2005, while there was mild to moderate paraspinal muscle 
spasm the examiner determined that the veteran's lower 
extremities had essentially normal motor strength and no 
sensory deficits.  No other neurological abnormality was 
reported.  As such, a separate compensable rating is not 
warranted for associated neurological involvement.

Turning to the veteran's entitlement to an increased 
evaluation for his service-connected low back disorder under 
the current Diagnostic Code 5237-5243, effective September 
2003, we find that there is no evidence that the veteran 
suffers from either unfavorable or favorable ankylosis of any 
of the spinal segments.  (See Note 5 of Diagnostic Code 5237-
5243, effective September 2003).  As noted above, the veteran 
on VA examination in July 2002, May 2004, and on his most 
recent VA examination in May 2005 has demonstrated forward 
flexion to 30 degrees or more.  Thus he does not warrant a 
rating, in excess of 40 percent under Diagnostic Code 5237-
5243 for functional restrictions.  Note (1) of Diagnostic 
Code 5237-5243 provides a separate evaluation for the 
veteran's associated objective neurological abnormalities 
under an appropriate diagnostic code.  However, here, as 
noted above, there are essentially no associated neurological 
findings.  Furthermore, while the veteran has experienced 
periods of restricted activity as a result of his service-
connected low back disorder incapacitating episodes have not 
been claimed or demonstrated.

For the reasons and bases discussed above, the Board finds 
that the rating criteria, both old and revised, have not been 
met for an increased rating in excess of 40 percent for the 
lumbar strain.  In rendering this decision the Board has 
considered the functional impairment caused by pain as set 
forth in the DeLuca case.  The VA examiner in May 2005 
essentially indicated that there was no additional functional 
impairment due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  In view of the current 
range of motion findings and the veteran's complaints, the 
Board finds that the pain related functional impairment is 
included in the current rating. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b).  

TDIU

The veteran is presently service connected for low back 
strain, rated 40 percent disabling; sinusitis, rated 30 
percent disabling; bronchial asthma, rated 30 percent 
disabling; allergic rhinitis, rated noncompensably disabling; 
and postoperative lipoma of the left shoulder, rated 
noncompensably disabling.  The combined evaluation is 70 
percent.

The governing regulations provide that a total disability 
rating based upon individual unemployability due to a 
service-connected disability may be assigned, where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16.  
If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran. 38 C.F.R. §§ 3.341(a), 4.19.  

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a).

The Board notes that in this case the schedular criteria of 
38 C.F.R. § 4.16(a) are met.  Thus the issue is whether his 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i. e., work that is more 
than marginal which permits the veteran to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991). 

For the veteran to prevail in his claim for a total 
compensation rating based on individual unemployability, the 
record must reflect circumstances, apart from nonservice-
connected conditions, that place him in a different position 
than other veterans who meet the basic schedular criteria.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating, in 
itself, is recognition that the impairment makes it difficult 
to obtain or keep employment.  The ultimate question is 
whether the veteran in light of his service-connected 
disorders, is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation." 38 C.F.R. § 3.340(a)(1), 
4.15.

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
of the norm" of any other veteran rated at the same level.  
VanHoose v. Brown, 5 Vet. App. 361, 363 (1993) (citing 38 
C.F.R. §§ 4.1, 4.15). The question is whether the veteran is 
capable of performing the physical and mental tasks required 
of employment, not whether the veteran can find employment. 
Id.

In this case, the record indicates that the veteran has a 
college education and has had lengthy employment in a funeral 
parlor as a livery person, maintenance person, and office 
manager/administrator.  

Although the veteran essentially contends that he is unable 
to work because of his service-connected disabilities, the 
medical evidence in its entirety does not support this 
contention.  The Board notes that the veteran's VA examiners 
in December 2000 and May 2004 specifically concluded 
following a comprehensive examination of the veteran's 
service-connected low back disorder that he is likely able to 
perform, with accommodation for his back condition, non-
physically demanding work.  

Further, when examined in May 2005, his examiner, while 
noting the restrictions imposed on the veteran by all of his 
service-connected disabilities, did not find that these 
disabilities rendered the veteran incapable of employment.  
Indeed, this examiner concluded that the veteran was not 
precluded from employment of a sedentary nature.  

In sum, the evidence does show that the veteran would have 
difficulty in jobs requiring prolonged physical activities; 
nevertheless, he is demonstrably capable of performing to 
some extent the physical activities necessary for gainful 
employment.  To the extent to which he is limited by his 
service-connected disability, such limitations are 
contemplated in and compensated by the 70 percent combined 
disability rating currently assigned for his condition.

Accordingly, the Board concludes that the veteran's service- 
connected disorders are not so debilitating as to prevent the 
veteran from obtaining and maintaining gainful employment 
consistent with his work history and education.  In reaching 
this decision, the Board notes the veteran's contentions 
regarding his nonservice connected seizure disorder, but 
reminds the veteran that only service connected disabilities 
are for consideration in determining unemployability.  See 
38 C.F.R. § 4.16.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

Earlier Effective Date

In general, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore. 38 
U.S.C.A. § 5110(a). The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year of 
such date; otherwise, it is the date of receipt of claim. 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, whichever is later, under 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2). Harper v. Brown, 10 
Vet. App. 125, 126 (1997).

As noted in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 38 
U.S.C.A. § 5110(b)(2) (West 1991) and 38 C.F.R. § 3.400(o)(2) 
are applicable only where the increase precedes the claim and 
are not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable (as in Harper when 
the claim was filed first and increase was ascertained during 
subsequent VA hospitalization) (or by a VA examination after 
the claim is filed).

Thus, the proper analysis is determining the earliest date 
that an increased rating was 'ascertainable' within the 
meaning of 38 U.S.C.A. § 5110(b)(2) and if ascertainable on a 
date within one year before receipt of the claim for such 
increase, the effective date should be the date of 
ascertainable increase. Hazan v. Gober, 10 Vet. App. 511, 521 
(1997).

It is the veteran's contention that the effective date 
warranted for the 40 percent rating for his low back strain, 
should be May 18, 1994, the effective date of his earlier 
award of a 20 percent disability evaluation for this 
disorder.

The record reflects that a September 1999 RO rating action, 
corrected the effective date of the veteran's award of a 20 
percent rating for his service-connected low back disorder 
from January 18, 1995 to May 18, 1994.  The earlier grant of 
a 20 percent rating had been established by an RO rating 
action dated in June 1995.  The veteran, while appealing the 
effective date of the 20 percent rating did not appeal the 20 
percent disability evaluation assigned by that rating action. 
Thus, this aspect of that June 1995 rating decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

The Board would emphasize that, while it has considered the 
veteran's contentions, the earliest date for an increased 
evaluation for his service-connected back disorder can be no 
earlier than the date of receipt of the veteran's application 
for an increased evaluation unless evidence shows a higher 
rating is warranted within one year prior to the date of 
receipt of the claim.  In such instances, the date of the 
evidence, and not the date of receipt, is the appropriate 
date.   

In this case, the veteran's claim for an increased evaluation 
for his service-connected low back disorder was received on 
September 20, 2000.  That date served as the basis for the 
RO's assignment of the effective date which the veteran is 
currently appealing.   There is little clinical evidence 
pertinent to the veteran's low back disorder on file dated 
within one year prior to receipt of the veteran's claim in 
September 2000. In addition to a March 2000 MRI of the lumbar 
spine revealing scoliosis, degenerative changes, and disc 
bulging, outpatient treatment records in March 2000 notes 
only complaints of low back pain.  Such findings do not 
support more than the 20 percent rating then in effect.  As 
the evidence of record does not contain clinical findings 
within one year prior to the date of claim (i. e., findings 
dated no earlier than September 20, 1999) from which it is 
factually ascertainable that an increase in disability had 
occurred, the appropriate date for the increased disability 
evaluation of 40 percent is the date of receipt of claim, 
September 20, 2000 See Scott v. Brown, 7 Vet. App. 184 (1994)   

ORDER

A disability rating in excess of 40 percent for low back 
strain is denied.

A total rating based on individual unemployability by reason 
of service-connected disabilities is denied.

An effective date earlier than September 20, 2000, for the 
assignment of a 40 percent disability rating for low back 
strain is denied.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


